Citation Nr: 1339503	
Decision Date: 12/02/13    Archive Date: 12/13/13

DOCKET NO.  12-28 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Rutkin, Joshua M.






INTRODUCTION

The Veteran served on active duty from December 2002 to December 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky. 

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Veteran requested to testify at a hearing before the Board by videoconference in his October 2012 substantive appeal (VA Form 9), but did not appear for his scheduled hearing.  He explained in a March 2013 statement that he was unable to take time off of his new job to attend the hearing, and requested that the hearing be rescheduled.  The Board finds that the Veteran has presented good cause for his failure to appear, and will remand the claim to provide him another opportunity to testify at a hearing before the Board.  See 38 C.F.R. § 20.704(d) (2013). 

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for a videoconference hearing before the Board, and provide him proper and timely notice of the hearing date, time, and location.  

2. After the hearing is conducted, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, return the case to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
P.M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



